Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 40-42, 51-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 37-39, 43-45, 48-50, 55-57, 59-60, 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf U.S. Patent/PG Publication 20130070046 in view of Kimisli U.S. Patent/PG Publication 20110286525.	
Regarding claim 37:
 (New) A method of adjusting a digital representation of a head region, the method comprising: (Wolf Abstract A method of correcting gaze offset in an image of at least one individual having eyes is disclosed.).
 identifying a target patch in the digital representation of the head region, the target patch comprising a target feature of the digital representation of the head region (Wolf [0072] Referring now to FIG. 1, the method begins at 10 and continues to 11 at which image 100 is processed to extract locations of one or more of the eyes over image 100. The locations of the eyes can be extracted using any known image processing technique for automatic extraction of features from an image. A preferred technique for extracting the locations of the eyes according to some embodiments of the present invention is described hereinunder with reference to FIG. 6. ).
 deriving a feature vector from plural local descriptors of the target patch (Wolf [0124] The SIFT descriptors can be computed over a dense grid for the scaled region-of-interest. In experiments performed by the present inventors, a 6.times.4 grid was employed, but other grid densities are not excluded from the scope of the present invention. Once all the SIFT descriptors are computed, they are preferably concatenated into a vector.).
 using the feature vector to select editing instructions from reference data, the reference data comprising editing instructions for a range of possible values of the feature vector (Wolf [0125]-[0127] At 74 the extracted features (e.g., the vector of SIFT descriptors) are fed to a machine learning algorithm for computing approximated eye parameters according to a predetermined eye model, such as the aforementioned six-parameter model or any eye model known in the art. In various exemplary embodiments of the invention the computation of approximated eye parameters is bootstrapped by means of an annotated non-specific database of imagery data. The database is "non-specific" in the sense that it includes images (or imagery data representing images) of eyes of several individuals which are not necessarily the individual(s) which are imaged at 71. Preferably, the non-specific database includes images (or imagery data representing images) of eyes of at least one or at least two or at least three or at least four or at least five individuals other than the individuals that appear in the set of images. The non-specific database is "annotated" in the sense that each image in the non-specific database is associated with a set of eye-parameters that define, preferably uniquely, the eye in that image. In experiments performed by the present inventors, a non-specific annotated database of approximately 200 images of 14 different individuals was used, but other sizes of non-specific database are not excluded from the scope of the present invention.).
 and applying the selected editing instructions to the target patch to adjust the digital representation of the head region, wherein the editing instructions in the reference data are provided(Wolf [0073] The method proceeds to 12 at which image 100 is processed to replace imagery data associated with each location of each eye with replacement data. The replacement data includes previously-recorded imagery data respectively corresponding to the same eye of the same individual but at a different gaze. In various exemplary embodiments of the invention the gaze characterizing the replacement data is a forward gaze, while the gaze characterizing the replaced data is offset with respect to the forward gaze.).  
Wolf does not expressly disclose compression. In a related field of endeavor, Kamisli teaches:
wherein the editing instructions in the reference data are provided in a compressed representation (Kamisli [0074], [0084] Examples of lossy compression techniques used in source coding 105a may include transform coding involving mathematical transforms such as discrete cosine transform (DCT), discrete sine transform (DST), discrete wavelet transform (DWT), fractal compression, and discrete Fourier transform (DFT). […] Transforms computed by the transform unit 215 may include, for example, one or more of discrete cosine transform (DCT), discrete sine transform (DST), discrete wavelet transform (DWT), fractal compression, and discrete Fourier transform (DFT).)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use compression as taught by Wolf. The motivation for doing so would have been to reduce bandwidth (Wolf [0074]). Therefore it would have been obvious to combine Kamisli with Wolf to obtain the invention.
Regarding claim 38:
 (New) The method of claim 37, has all of its limitations taught by 000. 000 further teaches  wherein the compressed representation comprises one or more of the following:

 a wavelet representation (Wolf [0152] Given a video of a person looking directly into the camera, the eye parameters were found by the system. This was done for each frame independently, thereby collecting pairs of straight looking eyes of that person. The localization of the corners of the eyes was achieved using the method of Everingham et al., supra, which describes the geometric distribution of facial features as a tree-structured mixture of Gaussians [P. F. Felzenszwalb and D. P. Huttenlocher, "Pictorial structures for object recognition," IJCV, 2005] and captures appearance by Haar-wavelet like features [P. Viola and M. Jones, "Robust real-time face detection," In CVPR, volume 2, page 747, 2001].).


In a related field of endeavor, Kamisli teaches:
a wavelet representation,  Fourier and/or discrete cosine transform components  (Kamisli [0074], [0084] Examples of lossy compression techniques used in source coding 105a may include transform coding involving mathematical transforms such as discrete cosine transform (DCT), discrete sine transform (DST), discrete wavelet transform (DWT), fractal compression, and discrete Fourier transform (DFT). […] Transforms computed by the transform unit 215 may include, for example, one or more of discrete cosine transform (DCT), discrete sine transform (DST), discrete wavelet transform (DWT), fractal compression, and discrete Fourier transform (DFT).)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use representations as taught by Wolf. The rationale for doing so would have been that it is a simple substitution of data types, where the end result is the same edited image. Therefore it would have been obvious to combine Kamisli with Wolf to obtain the invention.
Regarding claim 39:
 (New) The method of claim 37, has all of its limitations taught by Wolf in view of Kamisli. Wolf further teaches  wherein a plurality of the digital representations of the head region are received and adjusted, each digital representation being captured from the head region at a different point in time (Wolf [0090] FIG. 3 illustrates the method in an optional embodiment of the invention in which the method also captures the replacement data. In this embodiment, the method begins at 10 and continues to 31 at which one or more images of each of the individuals are captured at a one or more predetermined gazes, for example, a forward gaze, a sideward gaze and a gaze having a gaze direction which is substantially collinear with the optical axis of the imaging device that captures the eyes. The images of the eyes captured at 31 are used as replacement data.)(Wolf [0111] Optionally, more than one corrected image is formed, where each corrected image is characterized by a different gaze. The gaze of each corrected image can be selected responsively to the gaze as determined (e.g., using the trained classifier) for the original image. For example, when the method is employed for multilateral videoconferencing, the gaze of the original image can be analyzed to determine to which of the participants on the local display eyes 20 are directed. Then, for each of the displayed participants, a corrected image with a different gaze is formed, e.g., a corrected image with a forward gaze for the looked-at participant, and a corrected image with a sideward gaze to the other participants, as explained hereinabove and exemplified in FIGS. 2E-G.).  
Regarding claim 43:
 (New) The method of claim 37, has all of its limitations taught by Wolf in view of Kamisli. Wolf further teaches  further comprising receiving image information of the head region from a sensing system (Wolf [0024] According to an aspect of some embodiments of the present invention there is provided an imaging system. The imaging system comprises: (a) a camera for capturing an image of at least one individual having eyes;).  
Regarding claim 44:
 (New) The method of claim 37, has all of its limitations taught by Wolf in view of Kamisli. Wolf further teaches  wherein the sensing system is a camera system (Wolf [0024] According to an aspect of some embodiments of the present invention there is provided an imaging system. The imaging system comprises: (a) a camera for capturing an image of at least one individual having eyes;).  
Regarding claim 45:
 (New) The method of claim 43, has all of its limitations taught by Wolf in view of Kamisli. Wolf further teaches  wherein the sensing system comprises a visual camera adapted to receive light in the visible electromagnetic spectrum (Wolf [0024] According to an aspect of some embodiments of the present invention there is provided an imaging system. The imaging system comprises: (a) a camera for capturing an image of at least one individual having eyes;).  
Regarding claim 48:
The claim is a/an parallel version of claim 43. As such it is rejected under the same teachings.
Regarding claim 49:
The claim is a/an parallel version of claim 38. As such it is rejected under the same teachings.
Regarding claim 50:
The claim is a/an parallel version of claim 39. As such it is rejected under the same teachings.
Regarding claim 55:
The claim is a/an parallel version of claim 44. As such it is rejected under the same teachings.
Regarding claim 56:
 (New) The device of claim 55, has all of its limitations taught by Wolf in view of Kamisli. Wolf further teaches  wherein the camera system comprises first and second cameras facing the head region and offset from each other by a predetermined distance (Wolf [0007] Another technique employs view synthesis from multiple cameras.).  
Regarding claim 57:
 (New) The device of claim 56, has all of its limitations taught by Wolf in view of Kamisli. Wolf further teaches  wherein the first and second cameras have different fields of view (Wolf [0007] Another technique employs view synthesis from multiple cameras.) since if there are two cameras, each will see a slightly different area, thus having different fields of view.
Regarding claim 59:
 (New) The device of claim 56, has all of its limitations taught by Wolf in view of Kamisli. Wolf further teaches  wherein the first and second cameras have sensing modalities are selected from the group comprising visible light, infrared light, depth, and time-of-flight (Wolf [0007] Another technique employs view synthesis from multiple cameras.) since there are two visible light cameras.
Regarding claim 60:
 (New) The device of claim 48, has all of its limitations taught by Wolf in view of Kamisli. Wolf further teaches  further comprising a display, wherein the sensing system is located adjacent to the display (Wolf [0131] Reference is now made to FIG. 8 which is a schematic illustration of an imaging system 80, according to various exemplary embodiments of the present invention. System 80 comprises a camera 82 for capturing an image of at least one individual 84 having eyes 20, and a processer 86 configured for processing the image so as to extract locations of the eyes over the image and replace imagery data associated with each location of each eye with replacement data as further detailed hereinabove. Processor 86 can also be configured for transmitting the corrected image to a remote display device (not shown). System 80 can also include a local display device or monitor 90 for presenting individual 84 with a view of an image of another individual (not shown) at a remote location. In one application of system 80, camera 82 captures an image or a stream of images of individual 84 while he or she is looking into monitor 90.).  
Regarding claim 62:
 (New) The device of claim 48, has all of its limitations taught by Wolf in view of Kamisli. Wolf further teaches  further comprising a display, wherein the sensing system is located above the display (Wolf [0131] Reference is now made to FIG. 8 which is a schematic illustration of an imaging system 80, according to various exemplary embodiments of the present invention. System 80 comprises a camera 82 for capturing an image of at least one individual 84 having eyes 20, and a processer 86 configured for processing the image so as to extract locations of the eyes over the image and replace imagery data associated with each location of each eye with replacement data as further detailed hereinabove. Processor 86 can also be configured for transmitting the corrected image to a remote display device (not shown). System 80 can also include a local display device or monitor 90 for presenting individual 84 with a view of an image of another individual (not shown) at a remote location. In one application of system 80, camera 82 captures an image or a stream of images of individual 84 while he or she is looking into monitor 90.).  
Regarding claim 63:
The claim is a/an parallel version of claim 45. As such it is rejected under the same teachings.
Claim(s) 46-47, 58, 61, 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf U.S. Patent/PG Publication 20130070046 in view of Kimisli U.S. Patent/PG Publication 20110286525 and Yang U.S. Patent/PG Publication 9552668.	
Regarding claim 46:
 (New) The method of claim 45, has all of its limitations taught by Wolf in view of Kamisli. Wolf does not expressly disclose depth cameras. In a related field of endeavor, Yang teaches:
wherein the sensing system comprises a depth sensor offset from the visual camera by a predetermined distance, the depth sensor adapted to make depth measurements of the head region (Yang Fig. 1 and C1 L45-67: To generate a relatively accurate model of a head/face of a user, a plurality of RGB frames are received from a color camera over a range of time, and a plurality of depth frames are received from a depth sensor over the range of time. Both the camera and the depth sensor are configured to capture images of the head/face of the user.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to use depth as taught by Yang. The motivation for doing so would have been have been for better accuracy of the user head (Yang C1 L45-67). Therefore it would have been obvious to combine Yang with Wolf to obtain the invention.
Regarding claim 47:
 (New) The method of claim 43, has all of its limitations taught by Wolf in view of Kamisli. Wolf does not expressly disclose depth cameras. In a related field of endeavor, Yang teaches:
wherein the image information comprises depth information of the head region (Yang Fig. 1 and C1 L45-67: To generate a relatively accurate model of a head/face of a user, a plurality of RGB frames are received from a color camera over a range of time, and a plurality of depth frames are received from a depth sensor over the range of time. Both the camera and the depth sensor are configured to capture images of the head/face of the user.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to use depth as taught by Yang. The motivation for doing so would have been have been for better accuracy of the user head (Yang C1 L45-67). Therefore it would have been obvious to combine Yang with Wolf to obtain the invention.
Regarding claim 58:
 (New) The device of claim 56, has all of its limitations taught by Wolf in view of Kamisli. Wolf does not expressly disclose depth cameras. In a related field of endeavor, Yang teaches:
wherein the first and second cameras have different sensing modalities from each other (Yang Fig. 1 and C1 L45-67: To generate a relatively accurate model of a head/face of a user, a plurality of RGB frames are received from a color camera over a range of time, and a plurality of depth frames are received from a depth sensor over the range of time. Both the camera and the depth sensor are configured to capture images of the head/face of the user.).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a second type of camera, such as depth as taught by Yang. The motivation for doing so would have been have been for better accuracy of the user head (Yang C1 L45-67). Therefore it would have been obvious to combine Yang with Wolf to obtain the invention.
Regarding claim 61:
The claim is a/an parallel version of claim 46. As such it is rejected under the same teachings.
Regarding claim 64:
The claim is a/an parallel version of claim 46. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616